DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/455,620, filed on June 27th, 2019.
Information Disclosure Statement
The IDS filed on 08/10/2021 and 02/23/2022 have been considered.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Light emitting device including a first reflecting layer and a second reflecting layer.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the top view" in line 3, “the curved portion” in line 4, “the Y direction” in line 5.  There is insufficient antecedent basis for these limitations in the claim.  Does Applicant intended to have claim 8 be dependent from claim 5 instead since claim 5 recites “a top view” in line 3, “a curved portion” in line 6, and “Y direction” in line 4.  Clarification is respectfully requested.  For examination purpose, examiner interprets that claim 8 depends from claim 5.
Claim 14 recites the limitation “the first wiring portions” and “the second wiring portions” on lines 3-4.  There is insufficient antecedent basis for these limitations in the claim.  Does Applicant intended to have claim 14 be dependent on claim 13 instead since claim 13 recites “first wiring portions” in line 4, “second wiring portions” in line 6.  Clarification is respectfully requested.  For the purpose of examination, examiner interprets that claim 14 depends from claim 13.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-7, and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ozeki et al. (U.S. Pub. 2017/0154879).
In re claim 1, Ozeki discloses a light emitting device comprising: a package in which a recess is defined (see paragraph [0014] and figs. 1-3 and 4A-C, note that the supporting member 5 having recess and a light-reflecting wall); a light emitting element 3 mounted on a bottom surface defining the recess (see paragraph [0014] and figs. 4A-C); a first reflecting layer 1 covering lateral surfaces defining the recess (see paragraph [0014] and figs. 4A-C); and a second reflecting layer 2 covering the bottom surface defining the recess, wherein the second reflecting layer 2 is in contact with the first reflecting layer 1 (see paragraphs [0014], [0017], [0019] and figs. 4A-C), wherein at least a portion of lateral surfaces of the light emitting element 3 is exposed from the second reflecting layer 2 (see paragraphs [0014], [0017], [0019] and figs. 4A-C).

    PNG
    media_image1.png
    280
    806
    media_image1.png
    Greyscale

In re claim 2, as applied to claim 1 above, Ozeki discloses wherein the first reflecting layer 1 comprising a first resin in which a first reflecting member is dispersed (see paragraph [0014] and figs. 4A-C).
In re claim 5, as applied to claim 1 above, Ozeki discloses wherein the lateral surfaces defining the recess define a rectangular shape or a square shape in a top view, two of the lateral surfaces face each other in an X direction, and the other two of the lateral surfaces face each other in Y direction that extends in a direction perpendicular to the X direction, and the first reflecting layer 1 has a curved portion having a concave shape that faces the light emitting element 3 in the X direction in the top view (see paragraph [0014] and fig. 2).
In re claim 6, as applied to claim 5 above, Ozeki discloses wherein the first reflecting layer 1 defines a gap at which at least a portion of the two lateral surfaces that face each other in the Y direction face the light emitting element 3 (see paragraph [0014] and fig. 2).
In re claim 7, as applied to claim 6 above, Ozeki discloses wherein the light emitting element 3 is disposed at a center of the bottom surface defining the recess in the top view, a distance between the light emitting element 3 and the lateral surfaces facing in the X direction in the recess is different from a distance between the light emitting element and the lateral surfaces facing in the Y direction in the recess (see paragraph [0014] and fig. 2).
In re claim 15, as applied to claim 1 above, Ozeki discloses wherein the first reflecting layer 1 covers outer edges of the bottom surface defining the recess and is spaced apart from the lateral surfaces of the light emitting element 3 (see paragraph [0014] and figs. 4A-C).
In re claim 16, as applied to claim 1 above, Ozeki discloses wherein, in a cross-sectional view of the light emitting device 3, a height of an upper edge of the first reflecting layer 1 from the bottom surface defining the recess is greater than a height of an upper surface of the light emitting element 3 from the bottom surface defining the recess (see paragraph [0014] and figs. 4A-C).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4, 9-12 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozeki et al. (U.S. Pub. 2017/0154879) in view of JP 2016072412 A, cited in the IDS filed on 08/10/2021, Machine English Translation included.
In re claim 3, as applied to claim 2 above, Ozeki discloses wherein the second reflecting layer 2 comprises a second resin (see paragraph [0014]) but is silent to wherein the second reflecting layer includes (i) a layer containing a second reflecting material on the bottom surface defining the recess, and (ii) a light-transmissive layer above the layer containing the second reflecting material.
However, JP 2016072412 A discloses in a same field of endeavor, a light emitting device, including, inter-alia, a package in which a recess is defined, a light emitting element 20 mounted on a bottom surface defining the recess 15 (see paragraphs [0017]-[0018] and fig. 2), a second reflecting layer (30, 31) covering the bottom surface defining the recess 15, wherein the second reflecting layer comprises a second resin and includes (i) a layer containing a second reflecting material 31 on the bottom surface defining the recess 15, and (ii) a light-transmissive layer 30 above the layer containing the second reflecting material 31 (see paragraphs [0022]-[0023] and fig. 2).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the teaching of JP 2016072412 A into the light emitting device of Ozeki in order to enable the second reflecting layer includes (i) a layer containing a second reflecting material on the bottom surface defining the recess, and (ii) a light-transmissive layer above the layer containing the second reflecting material in the light emitting device of Ozeki to be formed because in doing so a light emitting device with high light extraction efficiency can be obtain (see paragraph [0005] of JP 2016072412 A).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 4, as applied to claim 3 above, Ozeki in combination with JP 2016072412 A disclose wherein the light emitting device further comprising a phosphor-containing layer 8 on the second reflecting layer 2 and the light emitting element 3, the phosphor-containing layer 8 comprising a third resin that contains a phosphor (see paragraphs [0035]-[0038] and figs. 4A-C of Ozeki).
In re claim 9, as applied to claim 3 above, Ozeki in combination with JP 2016072412 A disclose wherein the second reflecting material 31 comprises titanium oxide (see paragraph [0079] of JP 2016072412 A).  Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
In re claim 10, as applied to claim 9 above, Ozeki in combination with JP 2016072412 A disclose wherein a particle size of the titanium oxide is in a range of 0.1 µm to 1.0 µm (see paragraph [0079] of JP 2016072412 A).  Note that, JP 2016072412 A discloses that the particle size of the titanium oxide is about 0.25 µm (see paragraph [0079]).
In re claim 11, as applied to claim 1 above, Ozeki in combination with JP 2016072412 A disclose wherein a thickness of the second reflecting layer is in a range of 10 µm to 200 µm (see paragraph [0079] of JP 2016072412 A, note that, JP 2016072412 A discloses that the thickness of the second reflecting layer 30, 31 is about 120 µm (see paragraph [0079]).  Furthermore, it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable thickness ranges involves only routine skill in the art.  “It is not inventive to discover optimum or workable ranges by routine experimentation”, In re Aller, 105 USPQ 233, 235.
In re claim 12, as applied to claim 3 above, Ozeki in combination with JP 2016072412 A disclose wherein an entirety of all lateral surfaces of the light emitting element 3 is not covered by the layer containing the second reflecting material 2 (see paragraph [0014] and figs. 4A-C of Ozeki).
In re claim 17, as applied to claim 3 above, Ozeki in combination with JP 2016072412 A disclose wherein a thickness of the layer containing the second reflecting material 31 is about 40 µm and a height of a lateral surface of the light emitting element is about 140 µm (see paragraph [0079] of JP 2016072412 A) but is silent to wherein a thickness of the layer containing the second reflecting material is ¼ at most of a height of a lateral surface of the light emitting element.  However, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to optimize the thickness of the layer containing the second reflecting material so that a thickness of the layer containing the second reflecting material is ¼ at most of a height of a lateral surface of the light emitting element because it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable thickness ranges involves only routine skill in the art.  “It is not inventive to discover optimum or workable ranges by routine experimentation”, In re Aller, 105 USPQ 233, 235.
In re claim 18, as applied to claim 3 above, Ozeki in combination with JP 2016072412 A disclose wherein the first resin and the second resin are formed of the same resin material (see paragraphs [0014]-[0021] of Ozeki).  Furthermore, it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable thickness ranges involves only routine skill in the art.  “It is not inventive to discover optimum or workable ranges by routine experimentation”, In re Aller, 105 USPQ 233, 235.
In re claim 19, as applied to claim 4 above, Ozeki in combination with JP 2016072412 A disclose wherein the first resin, the second resin, and the third resin are formed of the same resin material (see paragraphs [0014]-[0021] of Ozeki).  Furthermore, it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable thickness ranges involves only routine skill in the art.  “It is not inventive to discover optimum or workable ranges by routine experimentation”, In re Aller, 105 USPQ 233, 235.
In re claim 20, as applied to claim 1 above, Ozeki in combination with JP 2016072412 A disclose wherein an upper surface of the second reflecting layer is parallel to the bottom surface defining the recess (see paragraph [0079] and fig. 2 of JP 2016072412 A).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozeki et al. (U.S. Pub. 2017/0154879) in view of Hayashi et al. (U.S. Pub. 2017/0179354).
In re claim 8, as applied to claim 1 above, Ozeki is silent to wherein the light emitting element is disposed at a position shifted from a center of the bottom surface defining the recess to one side in the recess in the top view, the curved portion is curved from a first of the two lateral surfaces that face each other in the Y direction toward a second of the two lateral surfaces that face each other in the Y direction in a top view, the curved portion is formed such that a deepest portion of the curve faces the light emitting element.
However, Hayashi discloses in a same field of endeavor, a light emitting device, including, inter-alia, wherein the light emitting element 20 is disposed at a position shifted from a center of the bottom surface defining the recess to one side in the recess in the top view, the curved portion is curved from a first of the two lateral surfaces that face each other in the Y direction toward a second of the two lateral surfaces that face each other in the Y direction in a top view, the curved portion is formed such that a deepest portion of the curve faces the light emitting element 20 (see paragraphs [0024]-[0029] and figs. 2-7).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the teaching of Hayashi into the light emitting device of Ozeki in order to enable wherein the light emitting element is disposed at a position shifted from a center of the bottom surface defining the recess to one side in the recess in the top view, the curved portion is curved from a first of the two lateral surfaces that face each other in the Y direction toward a second of the two lateral surfaces that face each other in the Y direction in a top view, the curved portion is formed such that a deepest portion of the curve faces the light emitting element in the light emitting device of Ozeki to be formed because in doing so a light emitting device having higher efficiency and higher power can be obtain (see paragraph [0003] of Hayashi).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozeki et al. (U.S. Pub. 2017/0154879) in view of Akazawa (U.S. Pub. 2015/0189703).
In re claims 13-14, as applied to claim 1 above, Ozeki discloses wherein the package comprises an insulating substrate 5 comprising a base portion (see paragraph [0017] and figs. 1-4C) but is silent to wherein the package comprises an insulating substrate comprising a base portion, first wiring portions positioned on an upper surface of the base portion, second wiring portions positioned on a lower surface of the base portion, and third wiring portions positioned on lateral surfaces of the base portion and wherein: the package further comprises vias electrically connecting the first wiring portions and the second wiring portions.
However, Akazawa discloses in a same field of endeavor, a light emitting device including, inter-alia, wherein the package comprises an insulating substrate 122 comprising a base portion, first wiring portions (upper interconnection 121) positioned on an upper surface of the base portion, second wiring portions (lower interconnection 121) positioned on a lower surface of the base portion, and third wiring portions positioned on lateral surfaces of the base portion and wherein: the package further comprises vias (wiring that extending through the insulating substrate 122 electrically connecting the first wiring portions and the second wiring portions) electrically connecting the first wiring portions and the second wiring portions (see paragraphs [0059], [0089], [0098], [0100] and figs. 6A-B).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the teaching of Akazawa into the light emitting device of Ozeki in order to enable wherein the package comprises an insulating substrate comprising a base portion, first wiring portions positioned on an upper surface of the base portion, second wiring portions positioned on a lower surface of the base portion, and third wiring portions positioned on lateral surfaces of the base portion and wherein: the package further comprises vias electrically connecting the first wiring portions and the second wiring portions in the light emitting device of Ozeki to be formed because in doing so a light emitting device that exhibiting excellent heat resistance and good color reproducibility can be obtain (see paragraph [0009] of Akazawa).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Iwakura		U.S. Patent 10,326,060	Jan. 18, 2019.
Lee et al.		U.S. Pub. 2019/0088837	Mar. 21, 2019.
Kim et al.		U.S. Patent 10,121,945	Nov. 6, 2018.
Ukawa et al.		U.S. Patent 10,103,299	Oct. 16, 2018.
Kawano		U.S. Pub. 2015/0187838	Jul. 2, 2015.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892